COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           Trenton Garrett v. Texas 18th U.S. District Representative Sheila
                               Jackson Lee

Appellate case number:         01-21-00498-CV

Trial court case number:       1173525

Trial court:                   County Civil Court at Law No. 1 of Harris County

        Appellant, Trenton Garrett, has filed a notice of appeal from the trial court’s September 9,
2021 order granting the motion to dismiss of appellee, Texas 18th U.S. District Representative
Sheila Jackson Lee.
       On November 5, 2021, appellant filed his appellant’s brief. On November 9, 2021,
appellant filed an amended appellant’s brief. On November 12, 2021, appellant filed two
additional documents, which we construe as supplements to his previously filed appellant’s briefs.
None of the briefs filed by appellant complies with Texas Rule of Appellate Procedure 38.1. See
TEX. R. APP. P. 38.1. Among other things, appellant’s briefs:
           •   Do not “state concisely the nature of the case,” “the course of proceedings, and the
               trial court’s disposition of the case,” “supported by record refences”;
           •   Do not “state concisely all issues or points presented for review”;
           •   Do not “state concisely and without argument the facts pertinent to the issues or
               points presented,” “supported by record references”;
           •   Do not “contain a succinct, clear, and accurate statement of the arguments made in
               the body of the brief”;
           •   Do not “contain a clear and concise argument for the contentions made, with
               appropriate citations to authorities and to the record”; and
           •   Do not “contain a short conclusion that clearly states the nature of the relief sought.”
TEX. R. APP. P. 38.1(d), (f), (g), (h), (i), (j); Petty v. Petty, No. 13-14-00051-CV, 2014 WL
5500459, at *1 (Tex. App.—Corpus Christi–Edinburg Oct. 30, 2014, pet. denied) (mem. op.)
(where brief presents “no cognizable or discernable issues” and contains “no coherent argument
supported by appropriate citations” it fails to comply with Texas Rule of Appellate Procedure
38.1).
        An appellate court is “not obligated to become [an] advocate[] for a particular litigant by
performing research and developing argument for that litigant. It is the appealing party’s burden
to discuss his assertions of error, and [the appellate court] ha[s] no duty—or even right—to perform
an independent review of the record and applicable law to determine whether there was error.”
See Tucker v. Fort Worth W. R.R. Co., No. 02-19-00221-CV, 2020 WL 3969586, at *1 (Tex.
App.—Fort Worth June 18, 2020, pet. denied) (mem. op.) (internal citations and quotations
omitted); Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas
2010, no pet.) (“Only when we are provided with proper briefing may we discharge our
responsibility to review the appeal and make a decision that disposes of the appeal one way or the
other.”). A pro se litigant is held to the same standard as a licensed attorney and must comply with
all applicable laws and rules of procedure. See Green v. Kaposta, 152 S.W.3d 839, 841 (Tex.
App.—Dallas 2005, no pet.).
       Because appellant’s briefs do not comply with Texas Rule of Appellate Procedure 38.1,
we strike appellant’s brief filed on November 5, 2021 and appellant’s amended brief filed on
November 9, 2021. We also strike the two supplements to his briefs filed on November 12, 2021
by appellant. We order appellant to file a corrected brief that complies with Texas Rule of
Appellate Procedure 38.1. The deadline for filing the corrected brief is thirty days from the
date of this order.
        If appellant’s corrected brief does not comply with Texas Rule of Appellate Procedure
38.1, the Court may strike the corrected brief, prohibit appellant from filing another, proceed as if
appellant has failed to file a brief, and dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 38.9(a),
42.3, 43.2(f); see, e.g., Tucker, 2020 WL 3969586, at *1 (where appellant ordered to file amended
brief but amended brief still did not comply with Texas Rules of Appellate Procedure, striking
amended brief and dismissing appeal for want of prosecution); Tyurin v. Hirsch & Westheimer,
P.C., No. 01-17-00014-CV, 2017 WL 4682191, at *1 (Tex. App.—Houston [1st Dist.] Oct. 19,
2017, no pet.) (mem. op.); Petty, 2014 WL 5500459, at *1–2 (striking appellant’s amended brief
and dismissing appeal because of failure to comply with Texas Rule of Appellate Procedure 38.1).
If appellant fails to timely file his corrected brief, the Court may also dismiss his appeal. See TEX.
R. APP. P. 38.8(a), 42.3, 43.2(f).
      Appellee’s brief will be due thirty days from the date appellant’s corrected brief is filed.
See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: __November 16, 2021___




                                                  2